Citation Nr: 1522098	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an initial compensable rating for hemorrhoids prior to October 19, 2011.

2.  Entitlement to a rating in excess of 20 percent for hemorrhoids from October 19, 2011.

3.  Entitlement to a rating in excess of 10 percent for sphincter impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA). In May 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  In September 2011, the case was remanded for further development.  In a June 2012 rating decision, the rating for the hemorrhoids was increased to 20 percent from October 19, 2011.  In a May 2014 decision, the Board granted a separate 10 percent rating for associated sphincter impairment but otherwise denied higher ratings for the service-connected hemorrhoids.  The Veteran appealed.  In a March 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded these claims for action consistent with the findings of the joint motion.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties indicated that the symptoms associated with the Veteran's hemorrhoids had been noted to include pain, itching and swelling, but that the underlying criteria for rating this disability do not include these symptoms.  Thus, the joint motion indicated that it was unclear on what basis the Board determined that the rating criteria adequately accounted for the Veteran's hemorrhoids symptoms.  The parties concluded that the Board had provided inadequate reasons and bases for its determination that referral for extraschedular consideration of the ratings assigned for the Veteran's hemorrhoids was not warranted.  

The parties also found that that although the criteria for awarding a 30 percent rating for loss of sphincter control refers to the predicate symptomatology of involuntary bowel movements, this does not necessarily mean that a 30 percent rating could not be assigned in the absence of evidence specifically demonstrating such symptomatology.  Thus, because the Veteran had alleged that fecal leakage contributed to his need to use an incontinence pad in his undergarments and that he soiled his under clothing every day, the Board was charged with discussing whether these symptoms may have been better approximated by assignment of a higher 30 percent rating based on symptomatology compatible in degree to involuntary bowel movements rather than assignment of a 10 percent rating based on symptomatology compatible in degree with constant slight or occasional moderate fecal leakage.  Because the Board did not conduct this specific discussion, the parties found that it provided inadequate reasons and bases for not assigning the higher, 30 percent rating.  

The Board notes that the Veteran last received a VA examination to assess the severity of his hemorrhoids with fecal leakage in October 2011, approximately 3 1/2 years ago.  Given this passage of time, along with the appellant's specific contentions concerning the severity of the fecal leakage and the need to address extraschedular consideration in light of his reported symptoms of pain, itching and swelling, the Board finds that a more contemporaneuous VA examination is necessary prior to final adjudication of the claims.  Prior to arranging for the examination, the AOJ should obtain records of VA treatment or evaluation for hemorrhoids and/or fecal leakage dated since July 2013.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment or evaluation for hemorrhoids and/or fecal leakage, dated since July 2013.   

2.  Thereafter, arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's hemorrhoids and fecal leakage.  Appropriate DBQ(s) should be filled out for this purpose, if possible.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  

Along with any other indicated testing and evaluation, the examiner should:

A) Specifically assess the Veteran's level of loss of sphincter control.  

B) Assess the level of pain, itching, and swelling the Veteran experiences as a result of his hemorrhoids.
   
3.  Next, review the VA medical examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Finally, readjudicate the claims.  In particular, specifically consider whether referral of extraschedular consideration is warranted for the Veteran's hemorrhoids or for his associated loss of sphincter control.  If so, make the appropriate referral.   Then, if any of the claims remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




